DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10, is rejected under 35 U.S.C. 101 because the specification does not exclude transitory embodiments as a possible meaning of a computer-readable storage medium (par. [0035, “The term "computer-readable medium" may include both the memory medium and the communication medium”), the claimed “A computer-readable storage medium” in claim 10, covers both transitory and non-transitory embodiments. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter. Amendments may be made to narrow the claim to cover only statutory embodiments to overcome the rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the computer-readable storage medium” in claim 10.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 9-10, is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ji (US PGPUB 2018/0174323 A1).

As per claim 1, Ji discloses a data processing method (Ji, Fig. 1) for processing an event data flow from a Dynamic Vision Sensor (DVS) to acquire image frames representing changes in a scene within different time periods (Ji, Fig. 1:101, and Fig. 2, shows DVS Event stream), the event data flow comprising coordinates of each pixel whose brightness has changed (Ji, paragraphs 24 and 29, discloses The DVS datastream 107 includes a stream of events in which each event is associated with a 
segmenting the event data flow into a plurality of data slices at a predetermined time interval (Ji, Fig. 2, shows DVS Event stream is being segmented in 50ms or 100 ms); and 
selecting a first quantity of data slices sequentially (Ji, paragraphs 25 and 26, discloses As depicted in FIG. 2, a frame-integration time of 50 ms and a frame-integration time of 100 ms may be simultaneously selected, and DVS events (and/or IMU output data) are simultaneously associated with the frames corresponding to the two frame-integration times….) and performing weighted calculation on the first quantity of data slices to generate the image frames representing the changes in the scene within different time periods (Ji, Fig. 1:103, and paragraphs 21, 24, and 27-30, discloses a confidence level value C.sub.u is determined for each detected DVS event).

As per claim 9, Ji discloses a computing device (Ji, Fig. 1 and Fig. 5), comprising one or more processors (Ji, Fig. 5:510), a memory (Ji, Fig. 5:530), and one or more programs stored in the memory and executed by the one or more processors (Ji, paragraph 35), wherein the one or more programs comprise instructions for implementing the data processing method according to claim 1 (please see the analysis of claim 1).

As per claim 10, Ji discloses a computer-readable storage medium storing therein one or more programs comprising instructions (Ji, paragraphs 23 and 35), wherein the instructions are executed by a computing device (Ji, Fig. 5:510) so as to implement the data processing method according to claim 1 (please see the analysis of claim 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US PGPUB 2018/0174323 A1) and further in view of Lee (US PGPUB 2015/0030204 A1).

As per claim 2, Ji further discloses the data processing method according to claim 1, further comprising Ji does not explicitly disclose calculating a movement direction and a movement speed of an object moving in the scene in accordance with the image frames representing the changes in the scene within different time periods.
Lee discloses calculating a movement direction and a movement speed of an object moving in the scene in accordance with the image frames representing the changes in the scene within different time periods (Lee, Fig. 12:1210:1220:1230, and paragraphs 82 and 83 discloses movement direction and velocity/speed estimation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji teachings by implementing a velocity estimation unit to the system, as taught by Lee.
The motivation would be to provide an improved system to enhance the motion analysis precision (paragraph 105), as taught by Lee.

As per claim 3, Ji in view of Lee further discloses the data processing method according to claim 2, further comprising generating a weighted sequence in accordance with a predetermined rule to perform the weighting calculation on the first quantity of data slices, wherein the weighting sequence comprises a first quantity of weighting factors (Ji, paragraphs 28-30, discloses i is an index, u is a detected DVS event, C.sub.u.sub.i is a confidence-level value (scalar) for the DVS event u.sub.i, I is a frame, k is a frame index,).

Claims 4-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US PGPUB 2018/0174323 A1) and further in view of Lee (US PGPUB 2015/0030204 A1)  and further in view of Seregin (US PGPUB 2014/0072041 A1).

As per claim 4, Ji in view of Lee further discloses the data processing method according to claim 3, wherein Ji in view of Lee does not explicitly disclose in the predetermined rule, the weighting factors in the weighting sequence change monotonically.
Seregin discloses in the predetermined rule, the weighting factors in the weighting sequence change monotonically (Seregin, paragraph 73, discloses For example, for skip and merge modes, three weighting factors (such as w=0, w=0.5, and w=1) may be selected and signaled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji in view of Lee teachings by determining weights in certain order, as taught by Seregin.
The motivation would be to provide an improved system by reducing the amount of memory and computational cost (paragraph 147), as taught by Seregin.

As per claim 5, Ji in view of Lee in view of Seregin further discloses the data processing method according to claim 4, wherein the selecting the first quantity of data slices sequentially and performing weighted calculation on the first quantity of data slices to generate the image frames representing the changes in the scene within different time periods comprises: 

performing the weighted calculation on the data slices in each data group using the weighting sequence, to generate the image frame representing the change in the scene within a corresponding time period (Ji, Fig. 1:103, and paragraphs 21, and 27-30, discloses a confidence level value C.sub.u is determined for each detected DVS event).

As per claim 6, Ji in view of Lee in view of Seregin further discloses the data processing method according to claim 4, wherein the selecting the first quantity of data slices sequentially and performing weighted calculation on the first quantity of data slices to generate the image frames representing the changes in the scene within different time periods further comprises: 
performing mapping processing on the plurality of data slices to generate a plurality of slice images (Ji, paragraphs 20, 22 and 27, discloses mapping process); and 
selecting a first quantity of slice images sequentially and performing the weighted calculation on the first quantity of slice images, to generate the image frames representing the changes in the scene within different time periods (Ji, paragraphs 27, 29 and 30).

As per claim 7, Ji in view of Lee in view of Seregin further discloses the data processing method according to claim 6, wherein the performing the mapping processing on the plurality of data slices to generate the plurality of slice images comprises: 
with respect to each data slice, mapping a pixel value corresponding to coordinates of a pixel in the data slice whose brightness has changed to a first value (Lee, Fig. 2A and Fig. 4, and paragraphs 31, 48 and 49); 
mapping a pixel value corresponding to coordinates of a pixel in the data slice whose brightness has not changed to a second value (Lee, Fig. 2A and Fig. 4, shows pixel mapping based on brightness change); and 
creating the slice image of the data slice in accordance with the first value and the second value (Lee, paragraphs 76 and 77).

Claim 1, is/are also rejected under 35 U.S.C. 103 as being unpatentable over Ji (US PGPUB 2017/0278221 A1) and further in view of and further in view of Seregin (US PGPUB 2014/0072041 A1).

As per claim 1, Ji discloses a data processing method (Ji, Figs. 3-6) for processing an event data flow from a Dynamic Vision Sensor (DVS) to acquire image frames representing changes in a scene within different time periods (Ji, Fig. 3:301, and paragraphs 30 and 48), the event data flow comprising coordinates of each pixel whose brightness has changed (Ji, paragraphs 27 and 48, discloses DVS 301 captures a 
segmenting the event data flow into a plurality of data slices at a predetermined time interval (Ji, paragraphs 27, 30, 31 and 48, discloses DVS 301 captures a change in pixel luminance (e.g., an event) within a scene and outputs a stream of events); and 
Ji does not explicitly disclose selecting a first quantity of data slices sequentially and performing weighted calculation on the first quantity of data slices to generate the image frames representing the changes in the scene within different time periods.
Seregin discloses selecting a first quantity of data slices sequentially and performing weighted calculation on the first quantity of data slices to generate the image frames representing the changes in the scene within different time periods (Seregin, paragraph 111-113, discloses Weighted mode may be expressly signaled in a coded bitstream as an additional flag (e.g., weighted_mode_flag=0 or 1) at least at the block, PU, 
CU, LCU, slice, frame, sequence level or elsewhere.  For example, an encoder 20 
implementing the process 500 above may first determine that weighted mode is to 
be used, and then signal the weighted mode flag in the bitstream so that a 
decoder may know that the video information for the particular block, PU, CU, 
LCU, slice, frame or sequence level which follows is encoded in weighted mode, and also please see paragraphs 170-173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ji teachings by determining weights in specific order, as taught by Seregin.
.


Allowable Subject Matter
Claim 8, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SYED HAIDER/Primary Examiner, Art Unit 2633